Rhodes, J. (dissenting).
The fundamental question here presented is whether rule 8, governing dental advertising, promulgated by the Board of Regents, is a valid exercise of power conferred.
It is argued that the Legislature did not intend that all advertising should be prohibited, because by section 1311 of the Education Law it has enacted certain rules for the violation of which the license and registration of a practitioner of dentistry may be revoked. A portion of that section authorizes such revocation where it appears that the dentist is guilty of untrue, fraudulent or misleading advertising. From this it is sought to be deduced that the Legislature intended to permit advertising except of the nature proscribed.
If this were the only statutory provision relative to the matter in hand, the above interpretation might be entirely valid and warranted. However, section 51 of the Education Law confers power upon the Regents to supervise the practicing of the professions of medicine and dentistry. In Matter of Dr. Bloom, Dentist, Inc,., v. Cruise (259 N. Y. 358) it was said that by said section 51 the authority conferred on the Board of Regents as to the practice of dentistry enables it, within reasonable limits, to prescribe canons by which conduct deemed by it, in the exercise of fair judgment, to be unprofessional and objectionable, may, in the interest of rescuing that profession from vulgar commercialism, be banned.
Rule 8 is, in effect, a canon of ethics regulating the profession conducted by dentists. The abuses of commercialism and unethical advertising which have prevailed are well known, and the objective which the Legislature and Board of Regents sought to attain is apparent.
By the canons of ethics adopted by the New York State Bar Association, the twenty-seventh thereof relates to the subject of *89advertising by attorneys. In part it provides: “ The publication or circulation of ordinary simple business cards, being a matter of personal taste or local custom, and sometimes of convenience, is not per se improper. But solicitation of business by circulars or advertisements, or by systematic personal canvassing is unprofessional.” The language of this paragraph is very similar to the language of rule 8. Violation by an attorney of the canons of ethics is such professional misconduct as renders him amenable to discipline under section 88 of the Judiciary Law. (See Matter of O’ Neil, 228 App. Div. 129; Matter of Schwarz, 175 id. 335.)
If advertising by an attorney contrary to the governing canon of ethics constitutes unprofessional conduct, likewise it must be unprofessional conduct for a dentist to advertise contrary to the canon of conduct in force as to his profession.
If the Board of Regents has been clothed with authority to prescribe canons of professional conduct for dentists, this is but another way of saying that the Board has power to declare whether the standard shall be high or low, strict, liberal or lax. The standard fixed by the rule in question is high; it should be; that is the purpose for which the duty has been imposed upon the Board. If the standard is not to be raised, there is no need for regulation.
It may be conceded that any such rule must have some appreciable relation to the purpose sought to be accomplished. That relevancy seems apparent here.
The record herein discloses that many dental societies of the State are in favor of the rule and that it was sponsored by them. It does not appear that a majority of such dentists are opposed to the rule or are disobeying it, nor that compliance therewith imposes any hardships. Certainly it is not too idealistic to be practical, and its observation is in no wise impossible or difficult. It, therefore, has the elements of reasonableness.
Difficulties of differentiation and discrimination between proper and improper advertising, and difficulties of administration and enforcement in case any advertising were permitted, furnish another ground to support the reasonableness of the action of the Board of Regents in forbidding all advertising except that specifically stated in the rule. (See Dieterich v. Fargo, 194 N. Y. 359; Silz v. Hesterberg, 211 U. S. 31.)
The orders appealed from should be affirmed, with costs.
Bliss, J., concurs with a memorandum.
Bliss, J. I concur with the memorandum of Mr. Justice Rhodes for affirmance.
This issue has resolved itself in the discussion by this court into one of statutory construction. Subdivision 2 of section 1311 of *90th,e Education Law is the particular statute involved. Does clause (g) of that subdivision so limit or restrict clause (a) of the same subdivision that the Board of Regents lacked authority to promulgate and enforce a rule that certain professional advertising other than that which is “ untrue, fraudulent, misleading or deceptive ” is unprofessional conduct? The question arises on appeals by plaintiffs from an order denying their motion for an injunction pendente lite enjoining the enforcement of the rule and an order denying their motion for judgment on the pleadings.
The Board of Regents has supervision of the practice of the profession of dentistry (Education Law, § 51), and “ subject and in conformity to the constitution and laws of the state " shall exercise legislative functions and establish rules regulating such practice. (Education Law, § 46.) It may discipline, even unto the revocation of his license to practice, one guilty of “ unprofessional ” conduct (Education Law, § 1311, subd. 2, cl. [a]) or “ untrue, fraudulent, misleading or deceptive advertising." (Education Law, § 1311, subd. 2, cl. [g].)
It may be readily conceded that rule 8 exceeds the restrictions of clause (g). It is likewise quite apparent that if clause (g) were eliminated from subdivision 2, rule 8 would be a reasonable interpretation as to what is unprofessional conduct and within the statutory delegation. (Matter of Dr. Bloom Dentist, Inc., v. Cruise, 259 N. Y. 358.)
Does the fact that the Legislature has prohibited certain kinds of advertising limit the Board of Regents as to any regulation of other kinds of advertising, regardless of how flamboyant, unscrupulous, objectionable, unreasonable, unethical or unprofessional it may be? I think not. Nothing in the statute indicates any such intent. We do find there a determination by the law-making body that, in any event and even in the absence of any Regents' rule touching the subject, certain classes of advertising shall furnish grounds for revocation of license to practice. We also find there authority to discipline for unprofessional conduct. But we find no limitation on the authority of the Regents to rule that certain additional classes of advertising shall fall within the definition of unprofessional conduct.
In the presence of the grant of authority to establish and enforce the rule under clause (a) and the absence of any indication of intent to restrict that grant, the validity of the rule should be upheld.
I vote to affirm the orders.
Order denying plaintiffs’ motion for a declaratory judgment on the pleadings is reversed on the law and facts, with costs, and a *91judgment restraining defendants, their agents and attorneys, from enforcing rule 8 of the rules governing dental advertising, as amended March 16, 1933, is directed, with costs.
The consideration and decision of the appeal from the order denying temporary injunction is unnecessary, in view of our determination, and the appeal is dismissed, without costs.